Exhibit 10.7


AMENDMENT NO. 1 TO
REGISTRATION RIGHTS AGREEMENT
 
This Amendment No. 1 to Registration Rights Agreement dated as of July 19, 2007
(“Amendment”), is made by and among Viking Systems, Inc., a Delaware corporation
(the “Company”) and the purchasers (the “Original Purchasers”) listed on the
signature pages to the Registration Rights Agreement dated as of February 23,
2007 as amended hereby and as may be further amended (the “Rights Agreement”).
 
Recitals
 
Whereas, on February 23, 2007, the Company and the Original Purchasers entered
into the Rights Agreement. In connection therewith, the Original Purchasers
purchased certain 8% Secured Convertible Debentures due February 23, 2009 (the
“Original Debentures”) from the Company and received certain registration rights
with respect to the Original Debentures and certain securities of the Company
issued in connection therewith.
 
Whereas, the Company desires to sell additional 8% Secured Convertible
Debentures due February 23, 2009 (the “New Debentures”) to certain investors
(each a “New Purchaser” and collectively, the “New Purchasers”) and the Original
Purchasers and the Company desire to amend the Rights Agreement to allow the
Company to add the New Purchasers as Purchasers and Holders under the Rights
Agreement and to include the Company’s Common Stock issuable upon conversion of
the New Debentures and certain other securities of the Company issued in
connection therewith as Registrable Securities.
 
Agreement
 
Now, Therefore, in consideration of the foregoing premises and the mutual
covenants and conditions set forth below, and in reliance on the recitals set
forth above, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties to this Amendment hereby agree as follows:
 
1. The following definitions are hereby added to the Rights Agreement under
Section 1 “Definitions”:
 
“Debentures” means, the 8% Secured Convertible Debentures due, subject to the
terms therein, on February 23, 2009, issued by the Company to the Purchasers
under that certain Securities Purchase Agreement dated February 23, 2007, as may
be amended from time to time (the “Original Purchase Agreement”) and that
certain Securities Purchase Agreement dated on or about July 31, 2007, as may be
amended from time to time (the “New Purchase Agreement” and collectively, the
“Financing SPAs”), each entered into between the Company and the purchasers
signatory thereto.
 
“Warrants” means collectively the Common Stock purchase warrants issued to the
Purchasers pursuant to the Financing SPAs, each of which shall be exercisable
immediately and each of which is in the form attached to its respective
Financing SPA.
 
 
1

--------------------------------------------------------------------------------

 
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
2. The following paragraph is hereby added as Section 6(p) to the Rights
Agreement:
 
“(p) If at any time subsequent to the date hereof, the Company sells Debentures
to additional purchasers, then, notwithstanding anything else in this Agreement
to the contrary, this Agreement may be amended, without the consent of any party
hereto, to add such additional purchasers (the “New Purchasers”) as Purchasers
and Holders. Each such New Purchaser shall execute a counterpart signature page
to this Agreement. Upon execution of such counterpart signature page, the
Debentures purchased by such New Purchaser shall be considered “Debentures” for
all purposes under this Agreement, ranking equally in all respects to all other
Debentures, and such New Purchaser shall be deemed to be a “Purchaser” and a
“Holder” for all purposes under this Agreement, with all the rights and
obligations of a Purchaser and a Holder hereunder, on a pari-passu basis with
each other Purchaser and Holder, in each case as if such New Purchaser had
purchased such Debentures concurrently with each other Purchaser and such New
Purchaser were an original signatory hereto.”
 
3. Except as specifically amended by this Amendment, the terms and conditions of
the Rights Agreement shall remain unchanged and in full force and effect. This
Amendment shall become effective when executed and delivered by the Company and
the Original Purchasers. This Amendment does not constitute a waiver of any
rights that the Original Purchasers have to approve any offering of securities.
This Amendment shall not be effective as to any New Debentures or New Purchasers
unless the Original Purchasers shall have consented in writing to the terms and
conditions of such offering at the time any such offering is made.
 
4. This Amendment may be executed in one or more counterparts, each of which
shall constitute an original, and all of which together shall constitute one and
the same instrument. This Amendment may be executed and delivered by facsimile
and the parties hereto agree that such facsimile execution and delivery shall
have the same force and effect as delivery of an original document with original
signatures, and that each party hereto may use such facsimile signatures as
evidence of the execution and delivery of this Amendment by all parties hereto
to the same extent that an original signature could be used.
 
[Remainder of page intentionally left blank]
 

 
2

--------------------------------------------------------------------------------

 
 


In Witness Whereof, each of the parties hereto has caused this Amendment No. 1
to Registration Rights Agreement to be executed and delivered by its duly
authorized officer on the date first set forth above.
 
Address Of Grantor:
 
4350 La Jolla Village Drive
Suite 900
San Diego, California 92122
Viking Systems, Inc., a Delaware corporation
 
 
By: ________________________
Name:
Title:



 


 


 
[Signatures Continue on Following Page]
 

[Company Signature to Amendment No. 1 to Registration Rights Agreement]
 
3

--------------------------------------------------------------------------------

 

Original Purchaser:


Name of Entity: ______________________________________
 
Signature of Authorized Signatory of Entity: ________________________
 
Name of Authorized Signatory: _________________________   
 
Title of Authorized Signatory: __________________________   


 
 
 
 
[Purchaser Signature to Amendment No. 1 to Registration Rights Agreement]
 
 
 
4
